Citation Nr: 0615192	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  94-47 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for varicose 
veins of the left leg, to include the issues of entitlement 
to a rating in excess of 20 percent prior to March 1994, and 
entitlement to a rating in excess of 10 percent from March 
1994 to March 2005.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
September 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1992 rating decision.


FINDINGS OF FACT

1.  Medical evidence fails to show persistent edema and 
stasis pigmentation or eczema prior to the temporary total 
rating the veteran was assigned under 38 C.F.R. § 4.30 
between December 1993 and March 1994.  

2. The medical evidence from the conclusion of the veteran's 
convalescent period in March 1994 until his VA examination in 
March 2005 failed to show that the veteran had either 
persistent edema that was incompletely relieved by elevation 
of extremity, or varicose veins above the knee.  

3.  The medical evidence fails to show that the veteran 
currently has either varicose veins above his left knee or 
both persistent edema and either stasis pigmentation or 
eczema.  

4.  The service connected disabilities of the veteran's lower 
left extremity currently combine for a 50 percent disability 
rating, and have combined for at least a 40 percent rating 
since the date of his claim for service connection of 
varicose veins in 1991.



CONCLUSION OF LAW

Criteria for a disability rating in excess of 20 percent for 
varicose veins of the left lower extremity, to include the 
issues of a rating in excess of 20 percent prior to March 
1994, and a rating in excess of 10 percent from March 1994 to 
March 2005, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.68, 4.104, Diagnostic 
Code (DC) 7120 (1991 and as revised in 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's varicose veins of the left leg are currently 
rated at 20 percent, effective in March 2005.  The veteran 
was previously at 20 percent from December 1991 until 
December 1993 and then was reduced to 10 percent from March 
1994 until March 2005 (with the exception of two convalescent 
100 percent ratings beginning in December 1993 and June 
1995).

Under the regulations in effect at the time the veteran filed 
his claim, a 10 percent rating was assigned for moderate 
varicose veins manifested by varicosities of superficial 
veins below the knees with symptoms of pain or cramping on 
exertion.  A 20 percent rating was assigned for moderately 
severe varicose veins involving superficial veins above and 
below the knee with varicosities of the long saphenous, 
ranging in size from one to two centimeters in diameter, with 
symptoms of pain or cramping on exertion and without 
involvement of the deep circulation.  A 40 percent evaluation 
was assigned for severe varicose veins, involving superficial 
veins above and below the knee with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, with 
marked distortion and sacculation, edema and episodes of 
ulceration, and with no involvement of deep circulation.   

During the course of this appeal the regulations for rating 
diseases of the arteries and veins were revised effective 
January 12, 1998.  62 Fed. Reg. 65,219 (December 11, 1997).  
All applicable versions of the rating criteria have been 
considered, but the new criteria can only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Under the revised 38 C.F.R. § 4.104, DC 7120 for varicose 
veins, a 10 percent rating is assigned for intermittent edema 
of an extremity, or aching and fatigue in a leg after 
prolonged standing or walking with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
rating is assigned for persistent edema which is incompletely 
relieved by elevation of the extremity, whether or not there 
is beginning stasis pigmentation or eczema.  A 40 percent 
rating is assigned for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.

The veteran asserted in February 1992 that his left foot was 
swollen all the time.  In May 1992, a VA examiner noted that 
the veteran had mild to moderate varicosities of the left 
lower extremity.  However, there was no evidence of pedal 
edema.  In August 1992, the veteran was noted to have 
varicose veins on his left calf with no edema or eczema 
present.  The veteran complained in a July 1993 letter that 
he had cramping, burning and stinging in his left leg as a 
result of the varicosities.  In December 1993, he was 
diagnosed with venostasis disease of the left lower extremity 
based on his complaints of pain and swelling.  The doctor 
also noted that the veteran had a history of 
thrombophlebitis.  Upon examination, the veteran had slight 
swelling in his left lower extremity which was non-thinning 
with superficial veins in the thigh and calf area.  However, 
no edema was noted.  Ascending and descending venograms were 
unremarkable generally and the veteran was noted to be a 
candidate for stripping of his varicose veins and his 
saphenous vein.

In January 1994, the veteran had vascular surgery, after 
which no tortuous or saccular varicosities were noted.  There 
was also no swelling of the left foot or ankle, no stasis 
changes were noted, and there were no stasis ulcers.  In June 
1995, the veteran again underwent stripping and ligation of 
his varicose veins, at which time no edema was noted in 
either extremity.
 
The medical evidence prior to surgery in January 1994 fails 
merit a rating in excess of 20 percent for varicose veins of 
the lower left extremity.  While there was involvement of 
superficial varicose veins above and below the knee, the 
examination in December 1993 showed only slight swelling and 
no edema was observed.  As such, a 40 percent rating was not 
warranted.

Following the initial surgery in January 1994, no 
varicosities were noted above the knee, and the veteran 
testified in January 1997 that the varicose veins on his left 
lower extremity were all below the knee.  As such, a 20 
percent rating is not appropriate under the old criteria 
following the surgery, as the veteran no longer met the 
rating criteria for such a rating.  

At a VA examination in April 1997, the examiner noted several 
scars on the veteran's left calf, and indicated that there 
appeared to be a slightly positive Homan's sign on the left.  
However, no edema, ulceration, eczema or stasis pigmentation 
was noted.

The veteran again testified before the Board in July 2001 
indicating that he had cramping and stinging in his left leg, 
and that his leg swelled every day, requiring him to wear a 
support stocking as much as possible.

The veteran underwent a VA examination in March 2005, at 
which he complained of cramping, swelling, and pain in his 
legs, as well as difficulty standing or walking for prolonged 
periods.  The examiner noted that the veteran had pain in his 
leg and calf when walking, as well as persistent swelling of 
his lower extremities following the varicose vein stripping.  
The examiner concluded that that the continued left leg 
swelling was likely the result of continued venous problems 
such as deep venous insufficiency that would be best treated 
with continued support hose therapy.  The examiner also 
opined that the swelling would not be completely relieved by 
leg elevation, but it certainly would be aided by the 
therapy.

Following surgery in January 1994, and prior to the veteran's 
March 2005 VA examination, medical evidence failed to show 
that the veteran had either persistent edema that was 
incompletely relieved by elevation of extremity, or varicose 
veins above the knee.  As such, a rating in excess of 10 
percent is not available for the period between the 
conclusion of the convalescent period in March 1994 and the 
veteran's VA examination in March 2005.

While the March 2005 examination report reveals 
symptomatology commensurate with the 20 percent rating that 
is currently assigned, the examination failed to show either 
persistent edema with either stasis pigmentation or eczema, 
or evidence of varicose veins above knee level.  As such, a 
rating in excess of 20 percent is not warranted under either 
the old or revised rating criteria for varicose veins of the 
lower left extremity.  Accordingly, the veteran's claim is 
denied.

Even if the veteran were to meet the criteria for a higher 
rating for his varicose veins on a schedular basis, he would 
appear to be precluded from receiving a higher rating by 
application of the amputation rule.  See 38 C.F.R. § 4.68.  
The amputation rule states that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation of that extremity at the elective level if the 
extremity was amputated.  For example, in the case of the 
amputation of a lower extremity below the knee, a 40 percent 
rating is assigned if the amputation permits the use of 
prosthesis.  See 38 C.F.R. § 4.71a, DC 5165.  

In this case, all of the veteran's service-connected 
disabilities of his lower left extremity affect his left leg 
below the knee and they have combined to a 50 percent rating 
(20 percent for post excision of a left heel spur, 10 percent 
for pes planus of the left foot, 10 percent for the residuals 
of the left plantar nerve release, 10 percent for a tender 
scar from the excision of his left heel spur, and 20 percent 
for the varicose veins of his lower left leg).  Furthermore, 
the disabilities of his lower left extremity have had a 
combined rating of at least 40 percent since the date he 
filed his claim in December 1991.  Accordingly, the grant of 
a rating in excess of 10 percent for varicose veins of the 
lower left extremity at any time during the appeal period 
would result in a rating that would violate the amputation 
rule as it would cause the veteran's lower left extremity to 
be rated higher than the 40 percent rating he would be 
assigned if his leg was amputated below the knee.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disabilities will be made. 38 C.F.R. § 
3.321(b)(1) (2004).  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  While the veteran has 
been hospitalized for surgery on his left leg and foot during 
the many years this appeal has been active, the disabilities 
of his lower left extremity have not required frequent 
hospitalization.  There is little doubt that his leg 
disabilities cause fatigue and some pain.  However, the 50 
percent combined rating the veteran is currently assigned for 
his lower extremity contemplates this pain and fatigue.  As 
such, an extra-schedular evaluation is not warranted in this 
case. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in October 2004.  By this, and by the statement 
of the case and supplemental statements of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to the last adjudication (in a 
June 2005 supplemental statement of the case).  In short, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and ample time 
to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA treatment records have been obtained.  The veteran has 
also been provided with several VA examinations of his 
varicose veins (the reports of which have been associated 
with the claims file).  Additionally, the veteran has 
testified at two hearings before the Board, and was asked at 
one of the hearings if he wished to comment on the 
application of the amputation rule, but he declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.







ORDER

A rating in excess of 20 percent for varicose veins of the 
left leg, to include the issues of a rating in excess of 20 
percent prior to March 1994, and a rating in excess of 10 
percent from March 1994 to March 2005, is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


